DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinast et al. (US 9,408,542 B1).   
As to claims 1 and 12, Kinast et al. discloses medical device system to monitor blood pressure events of a subject (see Abstract) comprising: an electrical cardiac activity sensing circuit (ECG unit, depicted 560 in Figures 5A-5B) configured to sense electrical cardiac activity and generate a sensed cardiac signal indicative of the sensed electrical cardiac activity (e.g., col. 12, lines 35-43) a heart sound sensing circuit (acoustic module, depicted as 570 in Figure 5A; e.g., col. 13, lines 3-11 and col. 15, lines 17-27) configured to sense heart sounds indicative of mechanical cardiac activity and generate a sensed heart sound signal indicative of the sensed heart sounds (e.g., col. 8, lines 23-42; col. 13, lines 3-11 and col. 14, lines 25-43); a circular buffer configured to store the sensed cardiac signal and the sensed heart sound signal (e.g., col. 28, lines 40-57 and cols. 30-31, lines 51-67 and 1-3, respectively); a storage buffer (e.g., cols. 20-21, lines 57-67 and 1-15, respectively and col. 26, lines 38-63) and a control circuit (processor; see Figure 5A, for example) operatively coupled to the circular buffer and the storage buffer, the control circuit configured to: detect a blood pressure related trigger event; initiate storage of the sensed cardiac signal and the sensed heart sound signal in the storage buffer in response to the detected blood pressure related trigger event and generate a trend using the sensed cardiac signal and the sensed heart sound signal stored in the storage buffer (e.g., col. 3, lines 29-46; claim 1 in cols. 31-32; also see Figures 9A and 9F). 
As to claims 2 and 13, Kinast et al. discloses the control circuit is configured to initiate storage of the sensed cardiac signal and the sensed heart sound signal for a time interval including the blood pressure related trigger event (e.g. see Figures 3, 9A and 9F).
As to claims 3 and 14, Kinast et al. discloses the time interval includes a first portion occurring prior to the blood pressure related trigger event, and a second portion occurring after the blood pressure related trigger event (e.g., col. 9-10, lines 50-67 and 1-19, respectively).
As to claims 4-5, 15 and 17, Kinast et al. discloses a change in patient’s body position, or posture, can impact blood pressure (e.g., col. 28, lines 19-39) and the “blood pressure monitoring systems and/or parameter calculation systems” are considered to be the circuitry that detect the change (e.g., col. 28, lines 6-16) wherein the blood pressure related trigger event comprises a change in posture of the subject (e.g., col. 28, lines 19-39). 
As to claims 6 and 16, Kinast et al. discloses the control circuit is configured to: determine a first heart rate of the sensed cardiac signal during the first portion of the time interval and a second heart rate of the sensed cardiac signal during the second portion of the time interval; and determine a first heart sound amplitude of the sensed heart sound signal during the first portion of the time interval and a second heart sound amplitude of the sensed heart sound signal during the second portion of the time interval (e.g., see Figures 2D and 9F).
As to claims 7-8 and 18, Kinast et al. discloses an activity sensing circuit (biological sound sensor; Breathing is an activity, and as such a biological sound sensor that monitors breathing (e.g., col. 17, lines 3-25) monitors an activity) configured to detect a change in activity of a subject (e.g., col. 22, lines 38-44).
As to claims 9 and 19, Kinast et al. discloses the control circuit is configured to produce an indication when the blood pressure related trigger event has occurred (e.g., see Figures 1 and 14B).
As to claim 11, Kinast et al. discloses the control circuit is configured to determine, using the sensed cardiac signal and the sensed heart signal, one of: that blood pressure of the subject is less than a specified blood pressure threshold, that a change in blood pressure of the subject is greater than a specified blood pressure change threshold, or that the heart rate exceeds a heart rate change threshold without a change in blood pressure that exceeds a blood pressure change threshold (e.g., see Figure 14B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinast et al. (US 9,408,542 B1). Kinast et al. discloses a diagnostic system with sensors and a control circuit but does not explicitly disclose that the control circuit is configured to provide therapy to the subject. It is well known in the medical device art, in particularly the electrical stimulation devices, to provide a system that performs both diagnostic and therapeutic functions in order to streamline or expedite patient care.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the diagnostic system of Kinast et al. to include therapeutic capabilities in order to provide the predictable results of optimizing patient care to meet patient therapeutic needs and requirements. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 


/ALYSSA M ALTER/Primary Examiner, Art Unit 3792